Citation Nr: 1502114	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for chondromalacia of the right knee.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for chondromalacia of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1981 to July 1996 and from August 2000 to July 2001.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of the appeal, the Veteran moved and the agency of original jurisdiction (AOJ) is the VA RO in Winston-Salem, North Carolina.  

In December 2010 and May 2011, the Board previously remanded the issues on appeal for further development.  In February 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Winston-Salem, North Carolina (Travel Board hearing).  A transcript of the hearing is of record.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  The appeal is REMANDED to the AOJ.


REMAND

Increased Disability Ratings for Left and Right Knee Chondromalacia

In May 2011, the Board, in pertinent part, remanded the issues on appeal for the AOJ to obtain any outstanding VA treatment records and associate them with the claims file and afford the Veteran a VA examination to assist in determining the current severity of the service-connected bilateral knee disabilities.  Following completion of these remand instructions, the AOJ was directed to readjudicate the claim and, if any of the issues on appeal remained denied, to issue the Veteran and the representative a supplemental statement of the case and allow appropriate time for response.  

VA treatment records dated through February 2011 were obtained and associated with the claims file.  The Veteran was afforded a VA examination in June 2011.  However, the AOJ did not readjudicate the claim or issue a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The issues on appeal must be remanded so that the above-noted evidence is appropriately addressed in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to treatment of the bilateral knee disabilities, specifically any dated after February 2011.

2.  After any development deemed necessary, after a review of all evidence of record, the AOJ should readjudicate the claims for disability ratings in excess of 10 percent for right and left knee chondromalacia.  If any benefit sought remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




